Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-20, the prior art fails to teach or suggest a method of data processing, comprising the steps of hashing at least the source and destination addresses, the time stamp information, and the data amount information from the network traffic data to create a first set of hash values; hashing at least the source and destination addresses, the time stamp information, and the data amount information from the application traffic data to create a second set of hash values from the container-level application traffic data; identifying matching hash values from the first set of hash values and the second set of hash values; merging into a queue, for each matching hash value, the corresponding network traffic data with metadata associated with the corresponding application traffic data to create a merged data set; and writing the merged data set from the queue to a data store, in combination with other limitations, as specified in the independent claims 1, 12 and 20. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465